EXHIBIT 10.1


GRIFFIN-AMERICAN HEALTHCARE REIT III, INC.
SECOND AMENDED AND RESTATED SHARE REPURCHASE PLAN
The Board of Directors (the “Board”) of Griffin-American Healthcare REIT III,
Inc., a Maryland corporation (the “Company”), has adopted a second amended and
restated share repurchase plan (the “Repurchase Plan”) by which shares
(“Shares”) of the Company’s common stock, par value $0.01 per share (the “Common
Stock”), may be repurchased by the Company from stockholders subject to certain
conditions and limitations. The purpose of this Repurchase Plan is to provide
limited interim liquidity for stockholders (under the conditions and limitations
set forth below) until a liquidity event occurs. No stockholder is required to
participate in the Repurchase Plan.
1.  Repurchase of Shares.     The Company may, at its sole discretion,
repurchase Shares presented to the Company for cash to the extent it has
sufficient funds to do so and subject to the conditions and limitations set
forth herein. Any and all Shares repurchased by the Company shall be canceled,
and will have the status of authorized but unissued Shares. Shares acquired by
the Company through the Repurchase Plan will not be reissued unless they are
first registered with the U.S. Securities and Exchange Commission under the
Securities Act of 1933, as amended, and other appropriate state securities laws
or otherwise issued in compliance with such laws.
2.  Share Repurchases.
Repurchase Price.     Unless the Shares are being repurchased in connection with
a stockholder’s death or qualifying disability (as discussed below), the price
per Share at which the Company will repurchase Shares will be as follows:
•
for stockholders who have continuously held their Shares for at least one year,
92.5% of the Repurchase Amount;

•
for stockholders who have continuously held their Shares for at least two years,
95.0% of the Repurchase Amount;

•
for stockholders who have continuously held their Shares for at least three
years, 97.5% of the Repurchase Amount; and

•
for stockholders who have continuously held their Shares for at least four
years, 100% of the Repurchase Amount.

The Repurchase Amount for shares purchased under the Repurchase Plan shall be
the lesser of the amount per share the stockholder paid for its shares of Common
Stock or the most recent estimated value of one share of Common Stock as
determined by the Board. The Board will announce any repurchase price adjustment
and the time period of its effectiveness as a part of its regular communications
with the stockholders.
The purchase price for repurchased Shares will be adjusted for any stock
dividends, combinations, splits, recapitalizations, or similar corporate actions
with respect to the Common Stock. At any time the repurchase price is determined
by any method other than the net asset value of the shares, if the Company has
sold property and has made one or more special distributions to the stockholders
of all or a portion of the net proceeds from such sales, the per share
repurchase price will be reduced by the net sale proceeds per share distributed
to investors prior to the repurchase date.
 
The Board will, in its sole discretion, determine which distributions, if any,
constitute a special distribution. While the Board does not have specific
criteria for determining a special distribution, the Company expects that a
special distribution will only occur upon the sale of a property and the
subsequent distribution of the net sale proceeds.
Death or Qualifying Disability.     If Shares are to be repurchased in
connection with a stockholder’s death or qualifying disability as provided in
Section 4, the price per Share at which the Company will repurchase Shares shall
be 100% of the amount per share the stockholder paid for its Shares of Common
Stock. In addition, the Company will waive the one year holding period, as
described in Section 4, for shares to be repurchased in connection with a
stockholder’s death or qualifying disability. Appropriate legal documentation
will be required for repurchase requests upon death or qualifying disability.
3.  Funding and Operation of Repurchase Plan.     The Company may make purchases
pursuant to the Repurchase Plan quarterly, at its sole discretion, on a pro rata
basis. The Board shall determine whether the Company has sufficient cash
available to make repurchases pursuant to the Repurchase Plan in any given
quarter. Subject to funds being available, the Company will limit the number of
Shares repurchased to five percent (5.0%) of the weighted average number of
Shares outstanding during the trailing calendar year prior to the repurchase
date; provided however, that Shares subject to a repurchase requested upon the
death of a stockholder will not be subject to this cap. Funding for the
Repurchase Plan will come


1

--------------------------------------------------------------------------------




exclusively from cumulative proceeds we receive from the sale of Shares pursuant
to the Company’s Distribution Reinvestment Plan.
4.  Stockholder Requirements.     Any stockholder may request a repurchase with
respect to all or a designated portion of its Shares, subject to the following
conditions and limitations:
Holding Period.     Only Shares that have been held by the presenting
stockholder for at least one (1) year are eligible for repurchase by the
Company, except as provided below. Requests for the repurchase of Shares that
are submitted prior to being eligible for repurchase will not be honored.
Death or Qualifying Disability.     The Company will repurchase Shares upon the
death of a stockholder who is a natural person, including Shares held by such
stockholder through a revocable grantor trust, or an IRA or other retirement or
profit-sharing plan, after receiving written notice from the estate of the
stockholder, the recipient of the Shares through bequest or inheritance, or, in
the case of a revocable grantor trust, the trustee of such trust, who shall have
the sole ability to request repurchase on behalf of the trust. If spouses are
joint registered holders of Shares, the request to repurchase the shares may be
made if either of the registered holders dies. This waiver of the one-year
holding period will not apply to a stockholder that is not a natural person,
such as a trust (other than a revocable grantor trust), partnership, corporation
or other similar entity.
Furthermore, and subject to the conditions and limitations described below, the
Company will repurchase Shares held for less than the one-year holding period by
a stockholder who is a natural person, including Shares held by such stockholder
through a revocable grantor trust, or an IRA or other retirement or
profit-sharing plan, with a “qualifying disability,” as defined below, after
receiving written notice from such stockholder provided that the condition
causing the qualifying disability was not pre-existing on the date that the
stockholder became a stockholder. This waiver of the one-year holding period
will not apply to a stockholder that is not a natural person, such as a trust
(other than a revocable grantor trust), partnership, corporation or other
similar entity.
In order for a disability to be considered a “qualifying disability,” (1) the
stockholder must receive a determination of disability based upon a physical or
mental condition or impairment arising after the date the stockholder acquired
the Shares to be redeemed, and (2) such determination of disability must be made
by the governmental agency responsible for reviewing the disability retirement
benefits that the stockholder could be eligible to receive (the “applicable
governmental agency”). The “applicable governmental agencies” are limited to the
following: (1) if the stockholder paid Social Security taxes and therefore could
be eligible to receive Social Security disability benefits, then the applicable
governmental agency is the Social Security Administration or the agency charged
with responsibility for administering Social Security disability benefits at
that time if other than the Social Security Administration; (2) if the
stockholder did not pay Social Security benefits and therefore could not be
eligible to receive Social Security disability benefits, but the stockholder
could be eligible to receive disability benefits under the Civil Service
Retirement System (“CSRS”), then the applicable governmental agency is the
U.S. Office of Personnel Management or the agency charged with responsibility
for administering CSRS benefits at that time if other than the Office of
Personnel Management; or (3) if the stockholder did not pay Social Security
taxes and therefore could not be eligible to receive Social Security benefits
but suffered a disability that resulted in the stockholder’s discharge from
military service under conditions that were other than dishonorable and
therefore could be eligible to receive military disability benefits, then the
applicable governmental agency is the Veteran’s Administration or the agency
charged with the responsibility for administering military disability benefits
at that time if other than the Veteran’s Administration.
Disability determinations by governmental agencies for purposes other than those
listed above, including but not limited to worker’s compensation insurance,
administration or enforcement of the Rehabilitation Act or Americans with
Disabilities Act, or waiver of insurance premiums, will not entitle a
stockholder to the special repurchase terms applicable to stockholders with a
“qualifying disability” unless permitted in the discretion of the board of
directors. Repurchase requests following an award by the applicable governmental
agency of disability benefits must be accompanied by: (1) the investor’s initial
application for disability benefits and (2) a Social Security Administration
Notice of Award, a U.S. Office of Personnel Management determination of
disability under CSRS, a Veteran’s Administration record of disability-related
discharge or such other documentation issued by the applicable governmental
agency that we deem acceptable and demonstrates an award of the disability
benefits.
We understand that the following disabilities do not entitle a worker to Social
Security disability benefits:
•
disabilities occurring after the legal retirement age;

•
temporary disabilities; and

•
disabilities that do not render a worker incapable of performing substantial
gainful activity.



2

--------------------------------------------------------------------------------




Therefore, such disabilities will not qualify for the special repurchase terms
except in the limited circumstances when the investor is awarded disability
benefits by the other “applicable governmental agencies” described above.
However, where a stockholder requests the repurchase of his or her Shares due to
a disability, and such stockholder does not have a “qualifying disability” under
the terms described above, our board of directors may redeem the stockholder’s
Shares in its discretion on the special terms available for a qualifying
disability.
A stockholder that is a trust may request repurchase of the Shares held by the
trust on the terms available in connection with the death or disability of a
stockholder if the deceased or disabled was the sole beneficiary of the trust or
if the only other beneficiary of the trust is the spouse of the deceased or
disabled.
Distribution Reinvestment Plan Shares.     In the event that a stockholder
requests repurchase of 100% of the Shares owned by the stockholder on the date
of presentment, the Company will waive the one-year holding period requirement
for any Shares presented that were acquired pursuant to the Company’s
distribution reinvestment plan.
Minimum — Maximum.     A stockholder must present for repurchase a minimum of
25.0%, and a maximum of 100%, of the Shares owned by the stockholder on the date
of presentment. Fractional shares may not be presented for repurchase unless the
stockholder is presenting 100% of his Shares. The Company will treat a
repurchase request that would cause the stockholder to own fewer than 250 Shares
as a request to redeem 100% of that stockholder’s Shares. A repurchase request
relating to 100% of the Shares owned by the presenting stockholder will be
treated by the Company as an automatic termination of such stockholder’s
participation in the Company’s distribution reinvestment plan or any other
automatic investment program that may be in effect on the date of presentment.
 
No Encumbrances.     All Shares presented for repurchase must be owned by the
stockholder(s) making the presentment, or the party presenting the Shares must
be authorized to do so by the owner(s) of the Shares. Such Shares must be fully
transferable and not subject to any liens or other encumbrances. Upon receipt of
a request for repurchase, the Company will conduct a Uniform Commercial Code
search to ensure that no liens are held against the shares. The Company will not
repurchase any shares subject to a lien. The Company will bear any costs in
conducting the Uniform Commercial Code search.
Share Repurchase Form.     The presentment of Shares must be accompanied by a
completed Share Repurchase Request form, a copy of which is attached hereto as
Exhibit “A,” executed by the stockholder, its trustee or authorized agent. With
respect to Shares held through an IRA or other custodial account, the custodian
must provide an authorized signature and medallion stamp guarantee. An estate,
heir or beneficiary that wishes to have shares repurchased following the death
of a stockholder must mail or deliver to us a written request on a Share
Repurchase Request form, including evidence acceptable to our board of directors
of the death of the stockholder, and executed by the executor or executrix of
the estate, the heir or beneficiary, or their trustee or authorized agent. A
stockholder requesting the redemption of his or her shares due to a qualifying
disability must mail or deliver to us a written request on a Share Repurchase
Request form, including the evidence and documentation described above, or
evidence acceptable to our board of directors of the stockholder’s disability.
If the shares are to be repurchased under the conditions outlined herein, we
will forward the documents necessary to affect the repurchase, including any
signature guaranty we may require. All Share certificates, if applicable, must
be properly endorsed.
Deadline for Presentment.     All Shares presented and all completed Share
Repurchase Request forms must be received by the Repurchase Agent (as defined
below) on or before the last day of the second month of each calendar quarter in
order to have such Shares eligible for repurchase for that quarter. The Company
will repurchase Shares on or about the first day following the end of each
calendar quarter.
If the Company can not purchase all shares presented for repurchase in any
calendar quarter, based upon insufficient cash available and/or the limit on the
number of Shares it may repurchase during any calendar year, it will attempt to
honor repurchase requests on a pro rata basis; provided however, that the
Company may give priority to the repurchase of a deceased stockholder’s shares.
The Company will treat the unsatisfied portion of the repurchase request as a
request for repurchase the following calendar quarter if sufficient funds are
available at that time, unless the requesting stockholder withdraws its request
for repurchase. Such pending requests generally will be honored on a pro rata
basis. The Company will determine whether it has sufficient funds available as
soon as practicable after the end of each calendar quarter, but in any event
prior to the applicable payment date.
Repurchase Request Withdrawal.     A stockholder may withdraw his or her
repurchase request upon written notice to the Company at any time prior to the
date of repurchase.
Ineffective Withdrawal.     In the event the Company receives a written notice
of withdrawal from a stockholder after the Company has repurchased all or a
portion of such stockholder’s Shares, the notice of withdrawal shall be
ineffective with respect to the Shares already repurchased, but shall be
effective with respect to any of such stockholder’s Shares that have not


3

--------------------------------------------------------------------------------




been repurchased. The Company shall provide any such stockholder with prompt
written notice of the ineffectiveness or partial ineffectiveness of such
stockholder’s written notice of withdrawal.
Repurchase Agent.     All repurchases will be effected on behalf of the Company
by a registered broker-dealer (the “Repurchase Agent”), who shall contract with
the Company for such services. All recordkeeping and administrative functions
required to be performed in connection with the Repurchase Plan will be
performed by the Repurchase Agent.
    
Termination, Amendment or Suspension of Plan.     The Repurchase Plan will
terminate and the Company will not accept Shares for repurchase in the event the
Shares are listed on any national securities exchange, the subject of bona fide
quotes on any inter-dealer quotation system or electronic communications network
or are the subject of bona fide quotes in the pink sheets. Additionally, the
Company’s board of directors, in its sole discretion, may terminate, amend or
suspend the Repurchase Plan if it determines to do so is in the best interest of
the Company. A determination by the Board to terminate, amend or suspend the
Repurchase Plan will require the affirmative vote of a majority of the
directors, including a majority of the independent directors. If the Company
terminates, amends or suspends the Repurchase Plan, the Company will provide
stockholders with thirty (30) days advance written notice and the Company will
disclose the changes in the appropriate current or periodic report filed with
the U.S. Securities and Exchange Commission.
5.  Miscellaneous.
Advisor Ineligible; No Fees.     The Advisor to the Company, Griffin-American
Healthcare REIT III Advisor LLC, shall not be permitted to participate in the
Repurchase Plan. The Company’s co-sponsors, Advisor, directors or any affiliates
thereof shall not receive any fees arising out of the Company’s repurchase of
shares.
Liability.     Neither the Company nor the Repurchase Agent shall have any
liability to any stockholder for the value of the stockholder’s Shares, the
repurchase price of the stockholder’s Shares, or for any damages resulting from
the stockholder’s presentation of his or her Shares, the repurchase of the
Shares pursuant to this Repurchase Plan or from the Company’s determination not
to repurchase Shares pursuant to the Repurchase Plan, except as a result from
the Company’s or the Repurchase Agent’s gross negligence, recklessness or
violation of applicable law; provided however, that nothing contained herein
shall constitute a waiver or limitation of any rights or claims a stockholder
may have under federal or state securities laws.
Taxes.     Stockholders shall have complete responsibility for payment of all
taxes, assessments, and other applicable obligations resulting from the
Company’s repurchase of Shares.
Preferential Treatment of Shares Repurchased in Connection with Death or
Disability.     If there are insufficient funds to honor all repurchase
requests, preference will be given to shares to be repurchased in connection
with a death or qualifying disability.
 




4

--------------------------------------------------------------------------------




EXHIBIT “A”
SHARE REPURCHASE REQUEST


The undersigned stockholder of Griffin-American Healthcare REIT III, Inc. (the
“Company”) hereby requests that, pursuant to the Company’s Repurchase Plan, the
Company repurchase the number of shares of Common Stock (the “Shares”) indicated
below.
ACCOUNT NUMBER:
 
STOCKHOLDER’S NAME:
 
STOCKHOLDER’S ADDRESS:
 
TOTAL SHARES OWNED BY STOCKHOLDER:
 
NUMBER OF SHARES PRESENTED FOR REPURCHASE:
 
[ ] 100%
(Note: number of shares presented for repurchase must be equal to or exceed
25.0% of total shares owned.)
REASON FOR REPURCHASE REQUEST (SUBMIT REQUIRED DOCUMENTS, IF APPLICABLE):
[ ] DEATH [ ] QUALIFYING DISABILITY [ ] OTHER

By signing and submitting this form, the undersigned hereby acknowledges and
represents to each of the Company and the Repurchase Agent the following:
The undersigned is the owner (or duly authorized agent of the owner) of the
Shares presented for repurchase, and thus is authorized to present the Shares
for repurchase.
The Shares presented for repurchase are eligible for repurchase pursuant to the
Repurchase Plan. The Shares are fully transferable and have not been assigned,
pledged, or otherwise encumbered in any way.
The undersigned hereby indemnifies and holds harmless the Company, the
Repurchase Agent, and each of their respective officers, directors and employees
from and against any liabilities, damages, expenses, including reasonable
attorneys’ fees, arising out of or in connection with any misrepresentation made
herein.
Stock certificates for the Shares presented for repurchase (if applicable) are
enclosed, properly endorsed with signature guaranteed.
It is recommended that this Share Repurchase Request and any attached stock
certificates be sent to the Repurchase Agent, at the address below, via
overnight courier, certified mail, or other means of guaranteed delivery.
Mail:
Griffin Capital Securities, LLC
Griffin-American Healthcare REIT III, Inc. Repurchase Agent
c/o DST Systems, Inc.
P.O. Box 219133
Kansas City, MO 64121-9133
Overnight
Courier:
Griffin Capital Securities, LLC
Griffin-American Healthcare REIT III, Inc. Repurchase Agent
c/o DST Systems, Inc.
430 West 7th Street
Kansas City, MO 64105-1407

Date:  ___________________
 
 
Stockholder Signature:______________________________________________________________________

Office Use Only
 
Date Request Received:

 
Medallion Stamp Guarantee (Required for custodial accounts)
 
gahcr3424b3srpqrcodea02.jpg [gahcr3424b3srpqrcodea02.jpg]
 
 
 
 
 
 



5